 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          MIKESHIA MORRISON,
 8                              Plaintiff,
                                                          C18-1316 TSZ
 9            v.
                                                          MINUTE ORDER
10        ESURANCE INSURANCE CO.,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)  Plaintiff’s Request for Fees as Sanctions, docket no. 39, is GRANTED in
14
     part and DENIED in part as follows:
15                 (a)     Plaintiff’s request for fees related to 5.5 hours of time for
   “digesting” a deposition transcript while drafting a reply brief is unreasonable in light of
16 the fact that the billing attorney took the deposition in question and had already cited to
   the transcript in Plaintiff’s opening brief. The Court will reduce the reasonable hours for
17 reviewing the transcript in connection with the reply brief from 5.5 hours to 2 hours.

18               (b)   The Court will further reduce Plaintiff’s fees by $70 to account for
     work performed by Dan Rogers that was unrelated to Plaintiff’s motion.
19
                 (c)    Defendant Esurance shall pay to Plaintiff’s counsel $17,182 within
20 14 days of the date of this Minute Order.

21          (2)  Defendant’s Motion for Attorney’s Fees, docket no. 51, is GRANTED in
     part and DENIED in part as follows:
22

23

     MINUTE ORDER - 1
 1                (a)     Defendant’s fees are reasonable insofar as they relate to sealing
   Exhibits 14 and 15 to the Declaration of Randall Johnson (docket nos. 20-14 and 20-15),
 2 which were marked confidential prior to Plaintiff’s public filing of those documents on
   March 14, 2019. Defendant will be entitled to recover $1,405 for work related to sealing
 3 or otherwise withdrawing those documents from the public docket. Plaintiff does not
   oppose this amount. See Plf.’s Response in Opposition, docket no. 54, at 10.
 4
                  (b)     Defendant’s claimed fees are less reasonable insofar as they relate to
 5 Defendant’s attempt to seal deposition excerpts which Defendant designated as
   confidential after Plaintiff filed them. The parties disagree about who is to blame for the
 6 failure to resolve this dispute via stipulation, and the Court concludes that a 50%
   reduction in the remaining fees claimed by Defendant is reasonable. Defendant will be
 7 entitled to recover $8,088.50 for the remaining work related to its motion to seal.

 8                 (c)    Plaintiff shall pay to Defendant Esurance’s counsel $9,493.50 within
     14 days of the date of this Minute Order.
 9          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
10
            Dated this 27th day of June, 2019.
11

12                                                    William M. McCool
                                                      Clerk
13
                                                      s/Karen Dews
14                                                    Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
